Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 27, 2007                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  130917(68)(70)                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  RANDALL L. ROSS,                                                                                    Stephen J. Markman,
                                                                                                                     Justices
           Plaintiff-Appellee,
                                                                   SC: 130917
  v                                                                COA: 262167
                                                                   Macomb CC: 2004-001913-CK
  AUTO CLUB GROUP,
           Defendant-Appellant.

  ________________________________

                 On order of the Chief Justice, the motion by Farm Bureau Insurance
  Company of Michigan for leave to file a brief amicus curiae is considered and it is
  GRANTED. The motion by defendant-appellant for extension to August 22, 2007 of the
  time for filing its brief and appendix is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 27, 2007                     _________________________________________
                                                                              Clerk